DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 4, 6, 9, 11, 13 – 18, and 21, drawn to a looped wire.
Group II, claim(s) 23 – 28, drawn to a pre-cannulated endograft system.
Group III, claim(s) 29, 31, and 33 – 38, drawn to a method for placing an endograft.
Group IV, claim(s) 39, drawn to a method of probing a target vessel or tract.
Group V, claim(s) 40, drawn to a method of snaring.
Groups I - V lack unity of invention because even though the inventions of these groups require the technical feature of a looped wire as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sithian (US 20110130828 A1).  Sithian teaches a looped wire (instrument 60) (Examiner’s note: as shown in Fig. 5, the instrument 60 has a loop on the distal end thereof) with a leading end and a lagging end, with one or more loops distributed along the length (Examiner’s note: there is a singular loop at the distal end shown in Fig. 5), the loop has an inner diameter that is larger than the thickness of a strand of material (guidewire 14) for threading through the one or more loops (Examiner’s note: as shown in Fig. 5, and discussed in paragraph [0042], the guidewire 14 is threaded through the loop of the instrument 60).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a looped wire as recited in claim 17, an endograft, and a primary endovascular wire threaded through the first loop, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Saeed (US 20080208309 A1) and Goetz et al (US 20130103131 A1). Saeed discloses a system and method for delivering an endograft (bifurcated endovascular stent graft 12 – abstract, paragraph [0063], and Fig. 1), a looped wire (snare 46) with a first loop (loop of snare 46 – shown in Fig. 1) at a leading end (distal end) and a lagging end (proximal end), wherein the loop (snare 46) has an inner diameter that is larger than the thickness of a strand material for threading through the one or more loops (Examiner’s note: the inner diameter of the snare is capable of being threaded by a strand material with a smaller diameter). Saeed further teaches a primary endovascular wire (guidewire 54) threaded through the first loop (loop of snare 46) (Examiner’s note: as shown in Fig. 1, and discussed in paragraph [0071] the guidewire 54 is threaded through the loop to further advance a endovascular graft portion). Although Saeed is silent regarding a second loop on the lagging end, Goetz et al discloses a looped wire (unfolding means 7) with a first loop (loop 18) at a leading end (distal end) and a second loop (loop 19) at the lagging end (proximal end), for the purpose of being able to effectively grasp and actuate the looped wire (paragraph [0068] and Fig. 3). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the snare of Saeed with the second loop for the purpose of grasping and actuating the snare resulting in more control over the snare by the operator, thus the linking feature is obvious over the teachings of the prior art and is not a special technical feature. 
Groups II and IV; and III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a looped wire as recited in claim 17 and a primary endovascular wire threaded through the first loop, this technical feature is not a special technical feature as it does not make a contribution over the prior art.  Saeed (US 20080208309 A1) and Goetz et al (US 20130103131 A1). Saeed discloses a system and method for delivering an endograft (bifurcated endovascular stent graft 12 – abstract, paragraph [0063], and Fig. 1), a looped wire (snare 46) with a first loop (loop of snare 46 – shown in Fig. 1) at a leading end (distal end) and a lagging end (proximal end), wherein the loop (snare 46) has an inner diameter that is larger than the thickness of a strand material for threading through the one or more loops (Examiner’s note: the inner diameter of the snare is capable of being threaded by a strand material with a smaller diameter). Saeed further teaches a primary endovascular wire (guidewire 54) threaded through the first loop (loop of snare 46) (Examiner’s note: as shown in Fig. 1, and discussed in paragraph [0071] the guidewire 54 is threaded through the loop to further advance a endovascular graft portion). Although Saeed is silent regarding a second loop on the lagging end,  Goetz et al discloses a looped wire (unfolding means 7) with a first loop (loop 18) at a leading end (distal end) and a second loop (loop 19) at the lagging end (proximal end), for the purpose of being able to effectively grasp and actuate the looped wire (paragraph [0068] and Fig. 3). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the snare of Saeed with the second loop for the purpose of grasping and actuating the snare resulting in more control over the snare by the operator, thus the linking feature is obvious over the teachings of the prior art and is not a special technical feature
 Groups II and V; III and V; and IV and V lack unity of invention because even though the inventions of these groups require the technical feature of the looped wire of claim 1 comprising a first and second loop, this technical feature is not a special technical feature as it does not make a contribution over the prior art.  Goetz et al discloses a looped wire (unfolding means 7) with a first loop (loop 18) at a leading end (distal end) and a second loop (loop 19) at the lagging end (proximal end) (paragraph [0068] and Fig. 3). 

A telephone call was made to Pierre Angers Nguyen on 07/08/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771